Citation Nr: 1035184	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  09-38 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The Veteran had verified active service from May 1944 to March 
1946, January 1947 to January 1950, and July 1955 to July 1964.  
He died in August 2007, and the appellant is his surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in February 2008 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

It is noted that additional arguments have been received in July 
2010 and August 2010 from Disabled American Veterans in support 
of the claim of service connection for the cause of the Veteran's 
death.  The appellant listed on these statements is the Veteran's 
daughter, who has appointed Disabled American Veterans as her 
accredited representative (a signed VA Form 21-22, dated in July 
2008, is of record).  Evidently, the daughter has sought a claim 
for additional reimbursement for payment of burial expenses of 
the Veteran, which is an issue that is inextricably intertwined 
with a claim of service connection for the cause of the Veteran's 
death, because a greater burial benefit would attach if the 
Veteran's death is service connected.  Thus, the arguments 
presented by the representative are in the nature of supporting 
the claim for which benefit the appellant seeks on appeal.  

Despite having received argument in 2010 in support of the 
Veteran's daughter's claim, the file shows that the Veteran's 
daughter never perfected her appeal to the Board with the filing 
of a substantive appeal.  She was issued a statement of the case 
in August 2008 but did not thereafter submit a substantive 
appeal.  Therefore, the Board does not have jurisdiction of the 
claim.  As it is not properly before the Board for appellate 
consideration,  it will not be addressed in this document.  It is 
noted, however, that her claim is dependent upon the outcome of 
the appellant's claim, which remains on appeal and is addressed 
in this document.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran's death certificate indicates that his death occurred 
at the Brookshire Nursing Home.  In January 2008, the appellant 
authorized the RO to obtain treatment records of the Veteran from 
the nursing home from 2004 to 2007.  The RO has not attempted to 
obtain any records.  The appellant also indicated that the 
Veteran was treated at the San Juan VA Medical Center (VAMC) from 
1964 until 1992, but the records obtained by the RO start in 
September 1990.  In a Report of Contact dated in June 2009, a 
clerk from the San Juan VAMC stated that there were no records 
available from 1964 to September 1990.  It does not appear that 
the appellant was notified of this matter.  

The claims file was reviewed by a VA physician in July 2008 to 
address the matter of whether the cause of the Veteran's death 
due to primary dementia was related to or associated with his 
service-connected schizophrenic reaction.  The examiner noted 
that the Veteran's dementia was more likely related to his 
underlying vascular disease rather than his service-connected 
schizophrenic reaction, but he particularly commented that 
testing for vascular dementia was not found in the claims file.  
Indeed, except for certain treatment records dated from 2005 to 
July 2007, most of the Veteran's VA treatment records were not 
associated with the file until after the medical opinion was 
given.  Another medical opinion is needed that takes into 
consideration all pertinent medical treatment records, including 
the VA records dated in 1995 that reflect initial diagnoses of 
dementia.  

Finally, the VCAA letter sent to the appellant in December 2007 
was inadequate and another letter needs to be sent that complies 
with Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In light of the above, discussion, the Board has determined that 
additional development is necessary.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure VCAA compliance with Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
Specifically, provide the appellant a 
statement of the condition for which the 
Veteran was service connected at the time of 
his death, an explanation of the evidence and 
information required to substantiate a claim 
for service connection for the cause of the 
Veteran's death based on the service-
connected disability, and an explanation of 
the evidence and information required to 
substantiate a claim based on a condition not 
yet service connected.

2.  Notify the appellant that treatment 
records of the Veteran, dated from 1964 to 
September 1990, from San Juan VA Medical 
Center are reportedly unavailable, and notify 
her of all attempts that were made to obtain 
such records.   

3.  Obtain all records from the Brookshire 
Nursing Home, as authorized by the appellant 
in January 2008.  All attempts to obtain 
these records should be fully documented in 
the claims file.  Notify the appellant of 
negative results in accordance with 38 C.F.R. 
§ 3.159(e).

4.  Arrange to have the claims file reviewed 
by a psychiatrist to furnish an addendum to 
the VA medical opinion of July 2008, to 
determine whether it is at least as likely as 
not that any symptomatology associated with 
the Veteran's service-connected schizophrenic 
reaction either caused or contributed to the 
cause of his death from primary dementia.  
The examiner should provide clear rationale 
for all opinions.  

In formulating an opinion, a contributory 
cause of death means that a medical 
condition, not related to the principal cause 
of death, combined to cause death; that it 
aided or lent assistance to the production of 
death.  It is not sufficient to show that it 
casually shared in producing death, but 
rather it must be shown that there was a 
causal connection.  Generally, minor 
service-connected disabilities, particularly 
those of a static nature or not materially 
affecting a vital organ, would not be held to 
have contributed to death primarily due to 
unrelated disability, which would include 
service-connected disease or injuries of a 
quiescent or static nature involving muscular 
or skeletal functions and not materially 
affecting other vital body functions.  

Lastly, the term "at least as likely as 
not" does not mean "within the realm of 
possibility", rather it means that the 
weight of the medical evidence both for and 
against the causation is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
causation.

5.  Thereafter, adjudicate the claim of 
service connection for the cause of the 
Veteran's death.  If the benefits sought on 
appeal remain denied, furnish the appellant a 
supplemental statement of the case and the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2009).



